[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                No. 11-13517                 ELEVENTH CIRCUIT
                            Non-Argument Calendar             FEBRUARY 10, 2012
                          ________________________                JOHN LEY
                                                                   CLERK
                 D.C. Docket No. 2:99-cr-00137-MHT-CSC-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

CLARENCE CLAY,

                                                             Defendant-Appellant.



                         ________________________

                  Appeal from the United States District Court
                     for the Middle District of Alabama
                        ________________________

                              (February 10, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Clarence Clay appeals the district court’s denial of his pro se motion for a
writ of error coram nobis. We review a district court’s denial of coram nobis

relief for abuse of discretion. Alikhani v. United States, 200 F.3d 732, 734 (11th

Cir. 2000) (per curiam). Upon review of the record and consideration of the

parties’s briefs, we find no abuse of discretion. Therefore, we affirm.

      “A writ of error coram nobis is a remedy available to vacate a conviction

when the petitioner has served his sentence and is no longer in custody, as is

required for post-conviction relief under 28 U.S.C. § 2255.” United States v.

Peter, 310 F.3d 709, 712 (11th Cir. 2002) (per curiam). The extraordinary remedy

is “available only in compelling circumstances where necessary to achieve

justice.” United States v. Mills, 221 F.3d 1201, 1203 (11th Cir. 2000). A

petitioner may only obtain this relief where “there is and was no other available

avenue of relief,” and “the error involves a matter of fact of the most fundamental

character which has not been put in issue or passed upon and which renders the

proceeding itself irregular and invalid.” Alikhani, 200 F.3d at 734 (citation and

internal quotation marks omitted).

      Here, Clay is not entitled to the extraordinary remedy. His arguments are

each predicated on his complaint that a jury was unable to reach a unanimous

agreement as to the quantity of drug attributable to his crime of conviction. When

Clay raised the issue on direct appeal from his conviction, we found that the

                                         2
argument lacked merit. United States v. Clay, 376 F.3d 1296, 1300–01 (11th Cir.

2004). Clay was also unsuccessful in obtaining relief when he raised the issue in

both a § 2255 motion and a self-styled motion for relief under Federal Rule of

Civil Procedure 60. The issue was previously litigated, and we do not find that the

extraordinary remedy is warranted. See Alikhani, 200 F.3d at 734.

      AFFIRMED.




                                         3